 

 

 

 

 

 

 

 

PRIORITY MAIL
-YTO SEAL BOC REOUIEBE /
US POSTAGE & FEES PAID 062S0009993644 |
PRIORITY MAIL 10332928
FLAT-RATE ENVELOPE FROM 39440
ComPlsPrice
Ee on
304 S Jones Blvd
Las Vegas NV 89107
C004
=P United States District Court
‘Northern District of California
450 Golden Gate Avenue
San Francisco CA 94102-3661
ule free ae REE OE
ted! USPS TRACKING #

“<im]

/PICKUP

 

| 9405 5116 9900 0632 3855 78

   

's, the maximum weight is 4 lbs.

Ee

 

shipments.

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail®
Misuse may be a violation of federal law. This packaging is not for resale. EP14F © U.S. Postal Service; October 2019; All rights reserved.

/
—— ee

UNITED STATES
B POSTAL SERVICE.

 
 

 

PRIORITY’
MAIL

UMMA

P$00001000014

 

 

 

pai ab a

Domestic only. ™ For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, t!
